Montenegro - EC/Montenegro: Stabilisation and Association Agreement (debate)
The next item is the joint debate on
the statement by the Commission on Montenegro,
the recommendation, by Marcello Vernola, on behalf of the Committee on Foreign Affairs, on the proposal for a Council and Commission decision on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part - C6 0463/2007 -.
Member of the Commission. - Mr President, I wish to thank Mr Vernola for this very solid report, which is due to be adopted at a very crucial stage of our relations with Montenegro.
Let me first make a point on the European perspective of the Western Balkans. The Council meeting of EU Foreign Ministers on Monday reaffirmed that the future of the Western Balkans lies in the European Union. As proof of that we have in the last two months signed a Stabilisation and Association Agreement with Montenegro and initialled SAAs both with Serbia and with Bosnia-Herzegovina.
I want to thank the Portuguese Presidency for its major contribution to these encouraging steps. I hope we can soon sign the two latter agreements, once the conditions have been met by these two countries.
Montenegro has made good progress since independence, including in the development of smoother, well functioning relations with Serbia. Of course a decisive step on Montenegro's European journey was taken on 15 October this year when we signed the SAA with the country. I welcome the unanimous ratification of the SAA by the Montenegrin Parliament soon thereafter. The SAA provides a stable framework for economic, political and institutional development in Montenegro and it is a significant step forward in the country's European integration path, provided that the Agreement is properly implemented.
In another positive development, I also welcome the adoption of the Constitution of Montenegro only a few days after the SAA was signed. The new Constitution, which is broadly in line with European standards, helps strengthen democratic institutions in the country. Its full implementation will require further efforts and determination.
The Commission's regular progress report, adopted on 6 November, highlights these positive developments. It commends Montenegro for establishing the necessary legal and institutional framework following independence. It also underlines progress made by Montenegro in preparing for the implementation of the SAA and strengthening its administrative capacity. Our progress report also points out certain key challenges that Montenegro will face in the coming years. For instance, Montenegro's administrative capacity remains rather weak and therefore administrative reforms need to be continued at all levels. In the fight against corruption, urgent action is needed to achieve concrete, tangible results. Money laundering and organised crime remain areas of concern. These are also highlighted, rightly so, in your report.
The new Constitution enhances the independence of the judiciary by setting up a new constitutional body, the Judicial Council, in charge of the appointment and dismissal of judges. The Government also adopted a judicial reform strategy for the period 2007-2012. Its implementation will certainly be a major challenge but it is clear that Montenegro needs to ensure the independence, accountability and professionalism of its judges and prosecutors.
Montenegro participates actively in regional cooperation. It has good relations with its neighbours. Most issues with Serbia following independence have been settled. Montenegro has also taken a constructive approach to the Kosovo status issue, aligning itself with the EU's position.
Focus should now be on full implementation of the interim agreement on preparations for the whole SAA as well as on the recommendations of the European partnership. Montenegro needs to build a solid track record of implementation and of reforms. She has got off to a very good start in the stabilisation and association process and I hope that the country will build on this positive momentum.
We are very much looking forward to working even more closely with the Government of Montenegro, the Parliament, other institutions and the civil society of the country on its European reform agenda. I am pleased to inform you that the new Commission delegation has been operational since 1 November and is preparing to take over the work carried on by the European Agency for Reconstruction, in due course as planned. Montenegro is expected to receive close to EUR 100 million under the instrument for pre-accession in the coming three-year period until 2009. These funds will assist Montenegro in such areas as the rule of law, the strengthening of administrative capacity and implementation of the SAA. Economic and social development and civil society development certainly will be another priority. So I trust we can count on the strong support of the European Parliament, which is crucial as always.
(DE) Mr President, this was announced as a debate or as statements from the Council and the Commission. I only wanted to ask where the Council is and whether it will at least be represented again at Council Question Time or perhaps even in the course of this debate.
The services inform me that the debate is taking place in this way by decision of the Conference of Presidents, as the Council is engaged in preparations for the meeting of the Council in Lisbon tomorrow.
rapporteur. - (IT) Mr President, ladies and gentlemen, it is now accepted that the future of the Balkan countries lies in Europe; that was confirmed by the Thessaloniki European Council in 2003 and has been endorsed by ourselves in this House on a number of occasions, marking an end to any further discussion of the issue.
Montenegro is undoubtedly in pole position on the road towards accession to the European Union, as the facts show: following independence from the Union with Serbia in 2006, declared democratically after a proper referendum and duly agreed with the Serbian Government, the negotiations for the country's own Stabilisation and Association Agreement were re-opened and concluded in the space of slightly more than two months. The agreements were initialled on 15 March 2007 but, unfortunately, some technical problems then arose which slowed down further progress, although the end is now in sight. The Commissioner has just announced that an office has already been opened in Podgorica - which we commend - and that everything is now in place for ratification of the agreement.
Montenegro's progress in the last year, the commitments into which it has entered vis-à-vis the European Community and ongoing reform work, even in the last few days, all lead us unhesitatingly to endorse the favourable opinion on the conclusion of the agreement. Clearly, however, that is not the final goal, but is no more than a starting point.
Montenegro must now focus on implementing all the measures needed to complete the reform process which is already under way in order to fulfil the commitments into which it has entered in the Stabilisation and Association Agreement. From that point of view, we should note the good climate of cooperation between the European Parliament and the Parliament of Montenegro, which we have met on a number of occasions and by which we shall be welcomed next week in Podgorica. Montenegro has everything that it needs to bring this process swiftly to a conclusion, starting from its status as a candidate for accession.
Montenegro's economy has continued to grow in recent years and that has helped to attract huge foreign investment, partly as a result of fiscal policies favourable to enterprises. As a result, unemployment has dropped sharply from 33% to 12%.
Some months ago, the new Constitutional Charter was adopted, a clear sign of the extent to which the country is strengthening the democratic prerogatives which mark it out in the Balkan area. The Montenegrin authorities are working speedily to bring themselves into line with European standards. The most recent news has led us to table five amendments to take account of recent developments.
In the last few days, a cooperation agreement with the International Criminal Tribunal for the former Yugoslavia has been signed in order to regulate technical assistance in respect of that Tribunal. We should bear in mind that unconditional cooperation with the ad hoc tribunal in The Hague is of crucial importance for all the states emerging from the break-up of Yugoslavia. We should also bear in mind that Montenegro has never shirked its international obligations, and indeed has always been praised for its efficient cooperation with the legal and foreign authorities.
Montenegro needs to make further efforts to combat and put an end to organised crime in the area of illegal cross-border trafficking. The European Parliament also considers that corruption in the public administration and the judiciary needs to be combated: the country is responding positively to the European authorities and signs of this can be seen in the new Constitution which introduces mechanisms to protect the autonomy and independence of the judiciary.
The capacity of the ruling class will also be developed by participation in Community twinning programmes and exchanges with the Member States. Some of these programmes will foster the development of younger people and researchers. Promoting the free movement of people, in particular students and researchers, is a goal which is being pursued among other things by simplifying the procedure for the issue of short-stay visas in respect of which specific agreements were signed last September with the European Union; the final goal is fully to liberalise visas in order to make freedom of movement effective, another major point of the Stabilisation and Association Agreement, and to open up channels fostering growth and education. We consider that cultural bodies should be allowed to flourish, for instance by promoting the voluntary sector and protecting the representatives of civil society. Freedom of thought must be ensured as must the right to information.
The environment deserves a special mention: the previous Constitution defined Montenegro as an ecological republic, the first in the world to give itself such a label. Nature has been kind to the country, from the beautiful coastline to the natural Bay of Kotor and the Durmitor mountain massif which is on UNESCO's World Heritage List. That heritage must be safeguarded by specific legislation which is in many cases already in the statute book but not strictly applied, often for lack of financial resources.
The country derives considerable income from tourism, but unfortunately tourism itself may have an adverse impact on the environment, as the facilities available do not have appropriate systems for managing the major influx of tourists from an ecological point of view. For that reason, we asked Commissioner Rehn in another forum to focus the Commission's attention on promoting environmental policies, especially as regards renewable energy sources, waste and water management and coastal protection. Montenegro is aware of the problem and is continuing to work towards proper management of natural resources. The spatial plan regulating construction work so as not to spoil the coastal landscape has recently been approved.
on behalf of the PPE-DE Group. - (DE) Mr President, on behalf of the PPE-DE Group, I naturally welcome the progress which Montenegro has made since declaring its independence and which has very quickly led to the conclusion of the Stabilisation and Association Agreement.
The Montenegrins, of course, should not sit back and relax now but should fully implement the agreement they have signed. They should follow the guidelines they have set themselves and enable their administration to apply enacted legislation. They should ensure that the judicial system is brought up to scratch and that action is taken to combat corruption, especially in the administration and the judiciary.
I am well aware that the particular situation which prevailed in the region in the 1990s allowed corruption to take hold and that it is very difficult to eradicate it today, but it does nothing for Montenegro's reputation among the countries of the European Union when its name keeps cropping up in connection with smuggling, corruption and money laundering. Montenegrin politicians must do everything in their power to alter that image. After all, at some stage the people of the European Union are supposed to welcome Montenegro into the fold. For this reason it is imperative that the development of democracy and a market economy in Montenegro should take place in a truly transparent framework.
I do not intend to discuss every point that has been raised today or is still to be raised, nor will I refer to everything that is contained in our resolution. I would like to stress, however, that the Montenegrin landscape is a jewel, and special measures are needed to conserve its unique characteristics. This means, as Marcello Vernola said, that the clause in the new Constitution declaring Montenegro to be an environmental state must not amount to an empty promise. The coastline and hinterland must be protected, and megalithic investment projects must be prevented. Natural features and sites of cultural and historic interest must be conserved in order to ensure that Montenegro does not squander its unique tourist appeal. There are enough cautionary examples of such desecration in western Europe.
A sell-out of the coastline and hinterland must be prevented, and judicious development of tourism and cautious land-use are the order of the day. There is an urgent need to prevent overdevelopment of the coastline, and land and property speculation must be curbed. I am pleased to note that there now seems to be a land-use plan for that area. I welcome the cooperation with ICTY, the International Criminal Tribunal for the Former Yugoslavia, and hope that it might result in the arrest of Mr Karadžić at some point.
It is also my earnest wish to see Montenegro finally create the national agency that will let the country enable its students and trainees to take part in the Erasmus and Leonardo education programmes.
We will be meeting a delegation of our counterparts from the Montenegrin Parliament next week, and we will encourage them to support their government in its efforts to pursue the path of convergence with the European Union and to combat all the abuses to which we have been referring.
on behalf of the PSE Group. - (DE) Mr President, at the EU summit in Thessaloniki in June 2003, the Heads of State or Government reaffirmed their support for the development of a European perspective in the Western Balkans, where Montenegro is the newest successor state of the former Yugoslavia, having declared its independence from Serbia in 2006.
Since then, its relations with the European Union have become ever closer, and Montenegro has clearly chosen to steer a European course. I particularly welcome the conclusion of the Stabilisation and Association Agreement on 18 October, which marks a milestone in relations between Montenegro and the EU. It brings numerous benefits to that small Balkan country, particularly in business and trade, for it provides for a free-trade area as well as facilitating investment and business cooperation.
On 19 October 2007 little more than a year after the declaration of independence, another important aim was achieved when the Montenegrin Parliament adopted the country's first Constitution, which will play a particularly important role in forging the identity of this young nation. It establishes Montenegro as a democratic, liberal and environmental state based on the rule of law. That is a great success. Montenegro still has a long way to go to attain membership of the EU, but remaining obstacles are being dismantled bit by bit.
There is still a particular need for progress in the struggle against the informal economy and corruption. The functioning of a free and independent judicial system, cooperation with the International Criminal Tribunal for the Former Yugoslavia and, above all, reform processes in the spheres of democratisation, human rights and the protection of minorities are indispensable for Montenegro and its future in the EU. The initial priority must be the successful implementation of the reforms prescribed by the Stabilisation and Association Agreement.
On 1 January 2008 Slovenia, another of Yugoslavia's successor states, will take over the Presidency of the EU Council. It is gratifying that one of the priorities of the Slovenian presidency will be the Western Balkans. The security and stability of the Western Balkans are a paramount interest of the region itself and of the whole of Europe.
A democratic and stable Montenegro can and should play a major role in the pursuit of these goals. Let me close by emphasising that the prospect of Montenegro acceding to the EU one day, albeit in the more distant future, is the main generator of further reform processes. We in the European Parliament should support Montenegro on its way towards the EU.
on behalf of the ALDE Group. - (SL) Over a hundred years ago Montenegro was a kingdom on the political map of Europe. It was recognised and valued both culturally and politically.
Part of the coast, the Bay of Kotor, was an integral part of Austro-Hungary and at that time also provided access to the sea along with present-day Herzegovina. Montenegro was at one time part of modern Europe and is now preparing itself for full cooperation in and membership of the European Union.
Since May 2006, when it became a new European country, Montenegro has made encouraging progress as regards implementation of the European agenda. It deserves heartfelt congratulations for its signing of the Stability and Association Agreement and the new laws adopted in October. Podgorica also deserves recognition for its cooperation with the Hague Tribunal and its positive role and contribution to the long-term stability of the region.
However, from this day forward our European Union will be different, since a few hours ago in this hall we witnessed an extremely historic event when the Charter of Fundamental Rights was signed. The nationals of Montenegro also deserve greater democracy, greater respect, greater diversity and greater legal certainty. The main challenges to this young country are associated with the fight against organised crime and corruption, where more must and can be done. I would ask the competent authorities to be more proactive in the fight against corruption, organised crime and the trafficking of people, arms and drugs.
In that context I welcome the firm legislative framework. However, I would stress that the implementation of legislation in practice is a process which also requires adequate administrative and political resources. I am still very concerned about the lack of transparency and political culture both in political and economic structures. This is preventing Montenegro from developing a democratic society and a free market.
Montenegro must do more in terms of freedom, plurality and professionalism of the media. It must carry out the adopted reforms in full and ensure the independence of Montenegro's radio and television.
I regret the fact that there have still been no results in the investigation into the case of murdered journalist Duško Jovanović who at the time was publishing a series of articles on organised crime in Montenegro.
Journalists and civil society play an important role in the development of democracy, in particular where they draw attention to sensitive social problems. I would therefore ask the government to be more active in resolving these problems and to involve and consult civil society and provide them with better conditions in which to operate.
on behalf of the Verts/ALE Group. - (DE) Mr President, may I express my warm thanks to Mr Vernola for his report and for the cooperative way in which it was dealt with in the Committee on Foreign Affairs. It is with even more gratitude, however, that I congratulate our Montenegrin counterparts and the Commission, who have once again demonstrated that a European perspective fuels the development of democracy, the rule of law and stability.
In actual fact, however, I feel that the process is advancing too slowly. For this reason I appeal to both parties, starting with ourselves, the European institutions, to remember that Montenegro, and indeed the entire Western Balkans, is part of Europe. It is in our own interests that lasting peace and democracy should prevail there. We should deepen our commitment to the whole region. Our proposal for a specific agenda for a close economic and environmental partnership with the Western Balkans should be adopted. Let us do away with visa requirements as soon as possible.
I ask Montenegro to ensure that progress reports no longer tell, as they have told for years, of inadequate efforts to fight corruption, of organised crime and of public institutions with insufficient capacities. It must step up its efforts to put European values into practice. These include an atmosphere of openness in which the activity of civil society can truly flourish and in which unrestricted freedom of the media is a matter or course.
Lastly, it must take on a more prominent role as a constructive player throughout the region as well as in efforts to resolve the issue of Kosovo's status. Perhaps it can also rethink some of the steps that have led to dependence on countries outside Europe in certain areas. Such steps include both the signing of the bilateral immunity agreement with the United States and legislation permitting unhealthy speculation in land and property, which undermines efforts to protect the environment and prevents truly sustainable development of Montenegro's stunningly beautiful coastal region.
The recent adoption of land-use planning objectives is an important step. Once again, then, I offer my congratulations and my encouragement for further progress on the way to membership of the European Union.
on behalf of the GUE/NGL Group. - (DE) Mr President, Commissioner, in 1918 independent Montenegro took a voluntary decision to unite with the neighbouring states of Serbia, Croatia, Bosnia and Herzegovina, and Slovenia. After the break-up of Yugoslavia, the Montenegrin electorate decided democratically in 2006 that they did not wish Montenegro to remain united with Serbia. Montenegro thus became Europe's 49th independent state, a state in which most of the population are Slavs except in the regions bordering Albania and Kosovo, where ethnic Albanians predominate.
In terms of everyday politics, it is important that Montenegro should not become a haven for foreigners who want to pay less tax and launder ill-gotten gains. Montenegro must find solutions to the problem of environmental pollution and to the plight of long-term refugees from Serbia and Kosovo.
The railways must be made serviceable again, and smuggling must be combated. My group is pleased that the Committee on Foreign Affairs has adopted our amendments on refugees' living and working conditions. People who are not currently nationals of any country must not remain stateless for ever, and Montenegro must follow the relevant guideline laid down by the Council of Europe.
Our proposal on the resumption of rail services to Nikšić on the Bosnian border and to Shkodër in Albania has also been adopted. Urgent measures must be taken to put an end to the neglect of the North-South rail link and to redress the imbalance caused by the decision to rely entirely on cars, buses and lorries.
We also welcome the fact that the rapporteur has not repeated the call he made in his previous report on Montenegro for the country's rapid accession to NATO. Accession to NATO must not be imposed as a condition of future access to membership of the EU.
It is also a good thing that this report does not repeat the demand that Montenegro pursue the sort of neo-liberal economic policy which would go even further than we already have within the European Union. Montenegro has the opportunity to become a Member State of the EU. That is important, not only for Montenegro but also for the other states of the former Yugoslavia which likewise aspire to accession.
on behalf of the IND/DEM Group. - (NL) Mr President, the rapporteur Mr Vernola rightly makes the point that Montenegro's future lies in the European Union. But the road to European integration is not a rose-strewn path. There is cause for alarm at the way in which the fledgling Balkan state is developing. Montenegro may in theory be splendidly 'green' and developing ideally, but Podgorica has to sustain this over the longer term. And current practices seem to be stubbornly entrenched.
One danger, for example, is the unstable boom in property prices on the Gold Coast around Kotor. In addition, fast-expanding and sometimes illegal construction is placing undue strain on the country's water and sewerage systems. Mr Vernola mentions this, but not forcefully enough for so serious a problem.
The huge potential for growth of Montenegrin tourism has its dark side too. Whilst the tiny state's Adriatic coast is experiencing a development boom, unemployment in the north is more than 20% and poverty is above the national average.
And the legacy of the war is still apparent. Infrastructure is minimal and in some localities the population has to contend with water and electricity shortages. Montenegrins are still not investing productively enough in a sound economic future. With a view to development, with a view to joining Europe, Montenegro needs a properly thought-out strategy of growth for the whole of the country. There must be no careless action regarding a new 'European Gold Coast'.
(SL) I am pleased to support the consent given to the conclusion of a Stability and Association Agreement between the European Union and Montenegro which is one of the important, positive acts to have taken place in south-eastern Europe in recent months. This Agreement is recognition of the work that Montenegro has done and at the same time a contractual obligation to continue work on the road to full membership in the spirit of Thessaloniki perspective.
The Agreement lays down clearly the key priorities in the political and economic fields and in other fields. In that sense I welcome the agreement's clear relationship to development priorities in the field of tourism, environmental protection, transport and energy production. All these priorities are closely interlinked and it is therefore also important that Montenegro carry out or bring about administrative reform through which it will be able to ensure rapid development and satisfaction of the conditions for acquiring candidate status. I genuinely wish Montenegro success in this regard since implementation, which the speakers before me emphasised, depends on this.
I am convinced that under the Slovenian Presidency the European Union will note any progress by Montenegro in complying with its contractual obligations. Progress by Montenegro is of course in the particular interest of south-eastern Europe and thus also of the European Union as a whole.
(DE) Mr President, Commissioner, ladies and gentlemen, there is much to admire about Montenegro. The landscape is admirable, as is the way in which the separation from Serbia was conducted, both Montenegro and Serbia having acted very responsibly. I must also express admiration for the country's policy on minorities, as a result of which minorities, by and large, tend to feel at home in Montenegro. These and many other things certainly merit our admiration.
There are also dark sides, however, which cause me great concern and which other speakers have already mentioned. One of these is the activity of foreign investors, particularly those from Russia. I have nothing against Russian investment in Montenegro or any other country. The Montenegrins must beware, however, of an imbalance that would make them dependent on a single country - and I would say the same thing about dependence on any country, not just Russia. Some of these investments are already endangering Montenegro's natural beauty spots and its picturesque landscapes.
What continues to make me particularly sad is the prevalence of corruption, to which some Members have already referred. We have many reports from media sources that can at least be trusted to try to report in a fairly balanced way. The cases of massive corruption in connection with cigarette smuggling and other cases we have been reading about are things we thought had been consigned to history. I ask the Commission to make these occurrences a priority. If corruption were the sole criterion, we ought not to consent to the Stabilisation and Association Agreement today or in the days to come. We shall consent to it, however - and I include the Socialist Group here - because we want to help the country with its reform process.
Needless to say, however, we expect the Commission and the country itself to make every effort to eliminate corruption, which - and this is the sad thing - extends into political circles. At least there have been widespread serious allegations of corruption on the part of politicians. Like Mr Kacin, I wish to highlight the fact that the case of the murder of Duško Jovanović has not yet been solved. I wonder whether it is a mere coincidence that he and his colleagues had written a great deal about organised crime. I hope that it is a coincidence and that there is no connection. I certainly wish that the Montenegrin authorities would solve this case soon and would do far more to fight corruption in their own country.
(PL) Mr President, the recommendation on the conclusion of the Stabilisation and Association Agreement between the European Communities and the Republic of Montenegro concerns a special situation. For the first time we have to deal with a country that achieved independence through a referendum.
I was an observer at the first parliamentary election held in Montenegro after the referendum, as a representative of the Parliamentary Assembly of the Council of Europe. Both the Council of Europe delegation and the OECD confirmed the democratic nature of the election. I was fascinated by the degree of civic involvement in the observation of the election process. Representatives of non-governmental organisations, returning officers, were present in all the electoral committees we visited. The great commitment of the members of the electoral committees in ensuring that all procedures were complied with was clear to see. It should also be noted that Montenegro has adopted the euro as legal tender.
Having regard to the progress made towards integration in the European Union, I support the recommendation on the conclusion of the Agreement. It is my hope that the adaptation process will help Montenegro improve the living conditions of its inhabitants.
(The President cut off the speaker)
(CS) Ladies and gentlemen, the relationship between the EU and the Balkans is a delicate issue partly because the biggest EU Member Sates, through their policy which amounted to a 'divide and conquer' approach, contributed significantly to the break-up of the former Yugoslavia, which since the First World War had been a key stabilising factor in the area as a whole. With the exception of Slovenia, all of these states are characterised by instability, ethnic tensions, migration issues, high levels of corruption and unemployment, a weak state and limited influence of elected parliaments. Such an environment is a breeding ground for illegal trade and trafficking of weapons, people, drugs, alcohol and tobacco products. In such an environment it is difficult to plan for transport, energy and economic development. It is also difficult to protect the environment. It should not come as a surprise to any of you that we view these phenomena, which are also prevalent in Montenegro, as pressing global issues facing the earth. A resolution is only a weak substitute for what we should do to redeem ourselves from the guilt borne by several members for the current state of affairs in this area. Is Parliament aware of this?
(EL) Mr President, our fellow Member Mr Vernola has given an excellent - vivid, I would say - picture of Montenegro, which is the most enchanting corner of the Balkans. In Balkan legend, there have always been tales of this ancient kingdom, which has managed to live with five neighbouring countries. So many neighbours! It shares borders with Bosnia and Croatia and Serbia and Albania, and also with Kosovo, which will now perhaps be Montenegro's problem, because, from what we see in the newspapers and hear from fellow Members, Kosovo is about to declare its independence, unilaterally!
This could be a problem for Montenegro, which is now home to large numbers of Albanians. In my view, the signature of the accession agreement, for the start of negotiations, is very positive, and will help towards the reform of public administration and judicial authority, but above all it will help to combat corruption, and I hope this same agreement will restrain whatever tendencies may emerge among the Albanian population.
(PL) Mr President, the political situation in the Balkans has been a subject of special interest to this Parliament for many years. We are happy that, after a period of bloody conflicts, peace and cooperation between nations are now the norm in the daily life of the region.
Even the most sensitive issues, such as declarations of independence by new states, now take place, or can take place, in a manner and form complying with the highest international standards. That is the real trend in the political development of the Balkans, a trend that creates the possibility to achieve the strategic goal of the majority of nations living in the region, namely closer cooperation with the European Union, up to and including full membership.
Montenegro is an excellent example of this trend. After declaring independence, it maintained good relations with its nearest neighbours, including the Republic of Serbia, with which it had previously been joined in a federation. It immediately began intensive negotiations on a Stabilisation and Association Agreement, which culminated in the signing of the Agreement on 15 October of this year. In parallel, it concluded a free-trade agreement with the EU that will enter into force in January.
In the course of this short period of time, barely one and a half years, Montenegro has made appreciable progress. The changes made in fiscal and taxation policy, and in establishing a market economy based on competition and the free movement of capital, must be seen as positive achievements.
There is still much to be done, especially in the fields of social policy and employment, energy and protection of the environment, and security and civil rights. An effective fight against corruption and organised crime and full cooperation with the International Tribunal in the Hague are particularly important tasks facing the government of Montenegro.
Montenegro, however, is not alone in facing these problems. Similar challenges face all Balkan countries applying for membership of the European Union. Montenegro is one of the leaders in this process, and I would like here to express the hope that it will remain so. The Union is prepared to welcome the Balkan countries into the community. Whether and when that happens depends, above all, on the Balkan elite and the wisdom of Balkan politicians.
(CS) Commissioner, ladies and gentlemen, Montenegro has made visible progress during its short existence. The foundations have been laid for a new state and a new constitution has been adopted. The country's economy is showing strong growth of 8% and inward investment has this year been in the order of EUR 700 million. The Stabilisation and Association Agreement has been signed and Montenegro has taken its first steps on its way to full membership of the EU. If, however, its path to membership of the EU is to be as short and fast as possible, Podgorica should make some fundamental decisions. It is necessary to reinforce the functioning of the rule of law and guarantee among other things an independent judiciary. It is also necessary - with more conviction than in the past - to combat corruption and increase transparency in decision-making in political and economic structures with a view to guaranteeing the democratic and equitable functioning of the market economy. Tourism has a fundamental significance for the economy of Montenegro. Its sustainability must be guaranteed by adopting a unified legislative framework for the protection of the natural environment and the coastline.
Ladies and gentlemen, the accession process of Montenegro and its neighbours facilitates much greater development of regional cooperation. I am convinced that regional cooperation in the context of CEFTA will also help to solve many political, economic and social issues in the area as a whole. I would like to conclude my speech by inviting the Commission to help Montenegro and other Western Balkan states to develop regional cooperation, primarily in the areas of energy, transport and the environment.
(PL) Mr President, Mr Swoboda rightly referred a moment ago to the widespread corruption in Montenegro. In support, I would like to quote figures given by Transparency International, which show that, on a scale of 0 to 10 (where 10 denotes the absence of corruption), Montenegro scores 3.3. It is thus right at the forefront of countries where corruption is a major problem.
I would add that smuggling is also a dramatic problem for Montenegro. In this respect the country really does have no borders. Recently there was a proposal to prohibit smoking in public places, when at the same time, in the centre of the capital city, you can buy thousands of packets of contraband cigarettes. In that regard Montenegro clearly has a long way to go on the road to the European Union.
On the other hand, the country must be encouraged to meet the Union's criteria as soon as possible. I welcome the fact that, in regard to the judiciary, for example, or the functioning of the administration, there has been perceptible progress. We have to appreciate what Montenegro has done in this field since the moment it rather unexpectedly declared its independence following a referendum.
I believe the European Union should give a clear signal that, once the relevant criteria have been met, the road to the Union will be shortened. We have to hold out a real prospect of membership - obviously not in two, three or four years' time - but a real incentive to Montenegrin society for the increasing achievement of European standards.
(DE) Mr President, Montenegro is not just one of the world's most beautiful countries; it is also the Balkan country with the oldest tradition of independence in the modern era. When Belgium was founded, Montenegro had already been independent for centuries and possessed the characteristics of a state. I stress this because Montenegro is always wrongly dismissed as an example of a superfluous tiny land that suddenly found itself independent by a quirk of fate.
Let me say to Mr Markov that Montenegro was annexed by its Serbian ally after the First World War. There was no question of voluntary union at that time. A pro forma parliamentary vote was taken, but that was all. There was a massive Montenegrin liberation movement, whose activities continued through the twenties and into the thirties. Tito then restored Montenegro's independence within Yugoslavia, and under Tito's Yugoslav Constitution it had a right of secession. When it tried to exercise that right, however, obstacles were placed in its way. Today it is an independent country on the way to membership of the European Union.
We must support the democratic forces there. As has already been said, its treatment of minorities is an example to many others in the region, which is why the minorities supported independence. What it still needs, however, is a stronger system of independent education, such as that provided by the Franciscan school centre in Tuzi, near Podgorica. Private education initiatives are needed to release the country from its rigidity.
I call on the government to keep moving vigorously along this path towards pluralism, not only in the economy but also in education and in the country's constitutional and democratic structures.
(Applause)
(PL) Mr President, there is no doubt that Montenegro is an example of positive development in the Balkans with regard to the structure of the state, the constitution, the rule of law, entry into the global market and the creation of a market economy. Without a doubt, therefore, the European Parliament should support the Stabilisation and Association Agreement between the European Union and the Republic of Montenegro.
At the same time, however, we must remember that Montenegro has a great deal to change and to do, especially with respect to the rule of law and the fight against corruption. I would point out that in April 2007 Montenegro signed a bilateral agreement with the United States on exclusion from the jurisdiction of the International Criminal Court. Unfortunately, that agreement is in contradiction with the common position and basic principles of the European Union. The International Criminal Court is a very important institution from the viewpoint of EU policy. The bilateral agreement therefore grated unpleasantly with the prospect of an agreement with the Union.
I do not say this in order to make the European Parliament ill disposed towards Montenegro. On the contrary, I believe the European Commission and all the EU institutions should do a great deal at the present time to help that country prepare properly for closer relations with the European Union, especially in combating corruption, strengthening the rule of law, building a market economy and countering the black market.
(DE) Mr President, Commissioner, ladies and gentlemen, the example of Montenegro shows how important a referendum can be. I therefore understand why numerous posters calling for a referendum were held aloft in the House today, as the Treaty of Lisbon itself, of course, gives us the option of offering the European people such a referendum. I believe it is important that the general public are involved in the consultation process and that they have the opportunity to express their wishes.
In Montenegro I believe there is also a need to improve the country's economic structures; as Mr Posselt has already indicated, the educational establishments and programmes of the European Union are particularly important in that respect. In energy too, energy efficiency and renewables pose a huge challenge in Montenegro as well as offering unprecedented opportunities.
In the telecommunications sector too, it would be desirable for Montenegro to transpose the Roaming Directive into national law because that could, of course, contribute to better communication with our European countries at more reasonable prices.
It goes without saying that the environment is one of the key challenges, and the domain of waste management, sewage works and waste water poses a particular problem. If we speak of magnificent unspoiled natural beauty, we have grounds for applying the latest standards there. The European Union is offering environmental support frameworks, which should be put in place as soon as possible.
(LT) Many thanks to the rapporteur, who had the honour, in this report, of introducing a new and at the same time old European country. After the 'velvet divorce' from Serbia, Montenegro has been given the opportunity to demonstrate the unlimited potential of a small, proud country. On the other hand, Montenegro should lead in the development of regional cooperation, continuing to increase the rights of minorities and contributing to the conversion of the Balkan region from a barrel of gunpowder to a garden of nations.
Like the other countries whose names have only recently appeared on the map, Montenegro is facing a number of hazardous challenges: deep-rooted corruption, illegal business, the black economy, etc. It is unfortunate that some foreign investors, especially those from Russia, are attracted to this young country mainly because it offers easy ways of striking illegal financial deals. The decision not to hand over the US workers to the International Criminal Court in exchange for military assistance undermines Montenegro's credibility as regards its willingness to cooperate peacefully with its neighbours, and even its dedication to European objectives.
Today, from the shadows of the past, Montenegro, like some of its neighbouring countries, is attracted to the prospect of becoming a member of the European Union. The very perspective of becoming a Member State encourages the development of democracy, human rights and a better life for citizens. The implementation of the Stabilisation and Association Agreement should put the wind of Europe in the sails of Montenegro's reforms. The country can draw from the experience accumulated en route to achieving EU membership by their neighbour Slovenia and other countries that joined the EU in the new Millennium.
Montenegro's initiative of declaring itself an ecological republic is laudable; however, the path to achieving credible implementation could be a long one.
It is good, that the curtain of isolation surrounding visas for Montenegro and other Balkan countries has been ripped up. The European Commission and the Council should not linger at the halfway stage, but continue to demolish this obstruction, together with financial and bureaucratic barriers, while maintaining a strong level of protection against criminals and lawbreakers.
Member of the Commission. - Mr President, I wish to begin by thanking the Members for a very substantial and substantive debate and Mr Vernola for stimulating this debate.
Most Members rightly emphasised the absolute necessity of combating corruption and crime and ensuring that the rule of law is reinforced in Montenegro. I could not agree more: the rule of law is fundamentally important for all sectors of society, underpinning the functioning of the whole society and the economy. That is precisely why the Commission insists very much on judiciary reform early on in the pre-accession process in Montenegro, as well as in the other countries of the Western Balkans. This is one of the most important political criteria of accession, which should be considered first and foremost.
Mr Vernola and many other Members also highlighted the importance of ecology and the environment. The Commission is assisting this ancient kingdom to become the ecological republic in the garden of nations, as Mr Paleckis said, by strengthening the administrative capacity of Montenegro, which in turn makes the country better able to approximate its laws to ours, for instance in the field of waste management and water treatment.
However, this is also related to corruption and I want to quote from the progress report of the Commission. 'There have been no improvements in activities to curb political corruption. ... Management of public assets raises serious concerns. There is considerable room for corruption, especially in the cases of construction and land-use planning, privatisation, concessions and public procurement.' This is a very serious issue and that is why Montenegro needs to address corruption as one of its first priorities.
Let me also inform the honourable Members that the Commission intends to adopt a communication early next year - probably in March - in which we will take stock of developments since Thessaloniki, and Salzburg last year, and give pointers towards the future. One such issue will be visa liberalisation, mentioned by many of you, and rightly so. The Commission will initiate dialogue on roadmaps towards visa-free travel, which should help the countries of the Western Balkans to make progress to meet the requirements so their citizens will no longer need visas to travel to the European Union.
But, I want to underline that this is not, as such, within the competences of the Commission but in the hands of the national governments of the European Union, and the ministries and ministers of the interior are the key players here. Therefore let us join our forces and carry out effective lobbying of the ministers of the interior as well as of the countries concerned in the Western Balkans, because we have to be sure that all the security requirements, such as the issuing of documents and border controls, are in full order before we can move towards visa liberalisation.
Finally, I am very pleased to hear about the successful parliamentary cooperation which is taking place between the Parliament of Montenegro and the European Parliament. I know this is very important - it is part of true political integration - and this is helping to develop institutions in Montenegro in a most welcome way. I trust that we can work together towards reinforcing the democratic institutions and administrative capacity of Montenegro. I am very glad that we see eye to eye on the future development of Montenegro on its road towards the European Union.
(Applause)
I have received one motion for a resolution to wind up the debate on the Commission statement.
That joint debate is closed.
The votes on the motion for a resolution and the Vernola report will be on Thursday, 13 December 2007.
Written statements (Rule 142)
in writing. - (PL) Mr President, as a Member of the European Parliament I have great pleasure in expressing support for the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States and the Republic of Montenegro.
I believe that cooperation between the European Union and the Republic of Montenegro will be mutually beneficial in the future, especially through the gradual creation of a bilateral free-trade area. I am also very pleased at the progress made by the Republic of Montenegro towards meeting the obligations imposed by the European Union.
I would, however, refer briefly to areas in which, as set out in the Commission's recommendations, Montenegro must continue its efforts if it wishes to draw closer to the European Union. The most important task is to improve the rule of law by reforming public administration so as to strengthen institutions at all levels and effectively combat their politicisation. I am aware of and appreciate the legislative efforts made by Montenegro in this area, but it is most important that they should gradually be given greater practical force. The Montenegrin authorities must also achieve greater transparency in matters of budgetary control, management of public funds and tender procedures.
I believe that implementation by the Republic of Montenegro of all the European Commission's recommendations will make it possible to set the country swiftly on a direct path to accession.